In his petition the plaintiff below, Echols, sought to recover damages from the railroad company for injuries alleged to have been received while in its employ. The substance of the allegations of the petition on the subject of the negligence of defendant are stated in the petition in the following propositions:
"1. By the negligence of the defendant in permitting the said stack of ties to be left in an unsafe and dangerous condition, and in failing *Page 346 
in the superintendence and control of its business in that regard to see that its premises were maintained in a reasonably safe condition.
"2. By the negligence of the defendant in failing to use ordinary care to provide the plaintiff with a reasonably safe place at which to work, and to see that such place was kept in a reasonably safe condition.
"3. By the negligence of the defendant in failing to establish proper rules and regulations in respect to the condition in which the stack of ties, when partially removed, should be left, whereby the danger would have been obviated," etc.
The trial court submitted the case to the jury upon the issue as to whether or not the place was reasonably safe, upon which a verdict was returned for the plaintiff.
The Court of Civil Appeals ignored this issue, and found that the railroad company was guilty of negligence and liable to the plaintiff, because it did not prescribe rules and regulations for the performance of the work whereby plaintiff would have been protected from the negligence of other employes. By this they virtually found against the plaintiff on the issue upon which his case was tried in the District Court. In fact, the court discredits the only evidence upon which plaintiff's claim that the place was rendered unsafe by reason of the improper directions of the defendant's foreman, is based, and finds that no directions were given for the securing the remaining portion of a stack of ties. This court is bound by the facts found by the Court of Civil Appeals, at least when the evidence is conflicting, as in this case, and we have no authority to go behind the action of that court, whatever our opinion might be on the subject. If the Court of Civil Appeals had found that the foreman of the defendant gave directions as to the manner of securing the broken stacks, which caused them to be left in a dangerous condition, this court would have been bound by that finding upon conflicting evidence, and we are equally bound when the court has found that no such directions were given. It is the province of the jury first to pass upon the facts, and the Court of Civil Appeals is vested with the authority to review their finding thereon, but this court has no such authority, if there be any evidence to sustain the conclusions of the Court of Civil Appeals. If we should do as requested and look to the facts, this court would usurp the authority of another court, and deprive the defendant of his right to have the judgment of the Court of Civil Appeals upon the questions of fact.
We have carefully reviewed the opinion heretofore filed and find no error in it; we therefore overrule this motion for a rehearing.
Motion overruled.
Delivered December 4, 1894. *Page 347